Motion for leave to appeal as poor persons granted insofar as to permit the appeals to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellants’ points, upon condition that the appellants serve one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellants’ points on the attorney for the defendant-respondent and file 5 typewritten copies or 19 mimeographed copies of both the record on appeal and appellants’ points with this court on or before March 16,1961, with notice of argument for March 28, 1961, said appeals to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.